Per Curiam,
Tlie only question • in this case is whether the sum of-five hundred 'dollars, part of the purchase money of the real estate sold by the decedent, Isaac Bernheisel, to his son Joshua, was a gift or an advancement.- The’auditor has found, upon abundant evidence, that it was an advancement, which finding has been approved by the court below. Under such circumstances, we would not disturb the finding except for manifest error. None such appears in the case..
The demand for an issue was properly refused. The facts, Upon which-the learned auditor founded his judgment,-were not disputed. Whether the sum referred .tó was an advancement was a mixed question of law and fact. The facts being ascertained, it was -for-the court to declare the law. The only effect of an issue would have been to delay the settlement of the estate, and to consume a considerable portion of it in costs and expenses. ' The case was well decided. ■ ■
The decree is affirmed and the appeal dismissed at the costs of dihe-appellants.- ' •